   Case: 1:20-cv-02134 Document #: 111 Filed: 06/02/20 Page 1 of 2 PageID #:2989




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ANTHONY MAYS, individually and on behalf            )
of a class of similarly situated persons; and JUDIA )
JACKSON, as next friend of KENNETH FOSTER, )
individually and on behalf of a class of similarly  )
situated persons,                                   )
                                                    )
                        Plaintiff,                  )          Case No. 20 CV 2134
                                                    )
        v.                                          )
                                                    )          Judge Robert W. Gettleman
THOMAS DART,                                        )
                                                    )
                        Defendant.                  )

                                              ORDER

       On May 1, 2020, the International Brotherhood of Teamsters Local 700 (the “Union”) filed

a motion for leave to renew motion to intervene as of right or, in the alternative, for reconsideration

(Doc. 82). The reason for reconsideration was this court’s denial of the original motion to

intervene because the Union had not submitted a proposed pleading with its first motion (Doc. 81).

Because the Union has since done so, the court agrees that the motion to intervene should be

decided on the merits, and therefore grants the motion to reconsider.

       Plaintiffs have represented that they have no objection to the Union’s motion to intervene.

Defendant Thomas Dart, Sheriff of Cook County, has objected to the Union’s motion, arguing that

the Union has failed to specify the potential harm that might be caused to its members’ rights

granted by its Collective Bargaining Agreement and the terms of employment or employee health

and welfare contained in that agreement. On the contrary, the Union has articulately explained that

the relief sought by plaintiffs, if ultimately awarded, could have a direct impact on the safety and
   Case: 1:20-cv-02134 Document #: 111 Filed: 06/02/20 Page 2 of 2 PageID #:2990




welfare of the guards and staff at the Cook County Jail, as well as the investigators who are tasked

with supervising any inmates who might be released, as sought by plaintiffs.

       Although the court anticipates that many, if not most, of the Union’s interests will be

adequately represented by the Defendant, defendant has not raised that ground in support of his

opposition to the Union’s motion to intervene. There may well be issues that may arise in this

complex and dynamic case in which the Union’s members have interests separate from those of

their employer. That is all that is required by Fed. R. Civ. P. 24(a)(2).

       For these reasons, the Union’s motion to intervene (Doc. 82) is granted.



ENTER: June 2, 2020



                                              __________________________________________
                                              Robert W. Gettleman
                                              United States District Judge




                                                 2
